     Case 2:18-cv-07310-CBM-KS Document 49 Filed 09/29/20 Page 1 of 2 Page ID #:201



1     Joseph A. Ferrucci, Bar No. 186287
2
      FERRUCCI LAW GROUP
      24361 El Toro Road, Ste. 220
3
      Laguna Woods, CA 92637
4     Telephone: (949) 600-5370
5     Facsimile: (949) 600-5371
6     jferrucci@oc-litigation.com
7
      John G. Balestriere*
8     Matthew W. Schmidt, Bar No. 302776
9     BALESTRIERE FARIELLO
10    225 Broadway, 29th Floor
      New York, New York 10007
11
      Telephone: (212) 374-5401
12
      Facsimile: (212) 208-2613
13    john.balestriere@balestrierefariello.com
14    matthew.schmidt@balestrierefariello.com
      Attorneys for Plaintiff
15
      *Admitted Pro Hac Vice
16

17                          UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19

20    EMMA LOMAN,
21                               Plaintiff,       Case No.: 2:18-cv-07310-CBM-KS
22
                          v.                      JOINT STATUS REPORT
23

24    HARVEY WEINSTEIN,
25                               Defendant.
26

27          Plaintiff Emma Loman and Defendant Harvey Weinstein, by and through
28    their respective counsel of record, hereby submit this Joint Status Report, as ordered

                                   JOINT STATUS REPORT
     Case 2:18-cv-07310-CBM-KS Document 49 Filed 09/29/20 Page 2 of 2 Page ID #:202



1     by the Court, providing an update on Defendant’s criminal proceeding, People of
2     the State of New York v. Harvey Weinstein, Index No.: 02335/2018, in Supreme
3     Court, New York County.
4           On August 14, 2020, attorneys for Defendant Weinstein and the Los Angeles
5     County District Attorney’s Office agreed to delay Weinstein’s extradition
6     proceedings until December 2020. Weinstein remains at Wende Correctional
7     Facility.
8           This case should remain stayed pending the decision of the December 2020
9     extradition proceedings.
10

11    Dated: September 29, 2020
12

13

14        By: /s/ Phyllis Kupferstein           By: /s/ Joseph A. Ferrucci
             Phyllis Kupferstein                   Joseph A. Ferrucci
15
             Kupferstein Manuel LLP                FERRUCCI LAW GROUP
16           865 South Figueroa Street             24361 El Toro Road
17
             Suite 3338                            Suite 220
             Los Angeles, CA 90017                 Laguna Woods, CA 92637
18           Telephone: (213) 988-7531             Telephone: (949) 600-5370
19           Facsimile: (213) 988-7532             Facsimile: (949) 500-5371
             pk@kupfersteinmanuel.com              jferrucci@oc-litigation.com
20

21

22

23

24

25

26

27

28



                                  JOINT STATUS REPORT
